Notice of Pre-AIA  or AIA  Status
Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
This action is in reply to the application filed on 19 of April 2021.
Claims 1-9 are currently pending and are rejected as described below.

Claim Rejections - 35 USC § 101
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machines, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014). See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 4 recites “a method for routing civilian calls to a public-safety officer, the method comprising: receiving a civilian call from a caller, the call having a source identifier number identifying a source of the call and a target identifier number identifying a public-safety officer who is a target of the call; accessing an officer status database to determine that the public-safety officer who is the target of the call is unavailable to take the call; accessing a public-safety database to determine a most-recent incident report involving the caller and the public safety officer who is the target of the call; accessing the incident report to determine a second officer involved with an incident identified in the incident report; accessing the officer status database to determine that the second officer is unavailable; determining a third officer to handle the call, wherein the third officer is chosen based on being: an officer that specializes in incidents related to an incident identified in the most-recent incident report; an officer that is closest in proximity to where the incident occurred; or an officer that is closest in proximity to an address of the caller; and routing the call to the third officer”.  Claims 1 and 7 discloses similar limitations as Claim 4 as disclosed, and therefore recites an abstract idea.  
	More specifically, claims 1, 4, and 7 are directed to “Mental Processes” such as “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” such as routing calls and determining with an officer is available/unavailable and “Certain Methods Of Organizing Human Activity” such as “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” such as receiving calls and accessing various databases as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claims recite an abstract idea. 
Dependent claims 2-3, 5-6, and 8-9 contain the same abstract idea with respect to claims 1, 4, and 7 and they further limit the abstract idea.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1, 4, and 7 recite additional elements yet the additional elements do not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). The claims are directed to an abstract idea.
	In particular, claims 1, 4, and 7 recite additional elements “a network”, “an officer status database”, “public-safety database”, and “logic circuitry”. These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application.  The claims are directed to an abstract idea. 
	With respect to step 2B, claims 1, 4, and 7 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements a network”, “an officer status database”, “public-safety database”, and “logic circuitry”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶24 “Dispatch center 114 is part of a computer-aided-dispatch center, preferably manned by an operator and configured to receive E-911 calls and/or standard telephone calls from devices 112 and 113. For non-public-safety personnel, calls are typically routed from device 112 through network 106. However, for public-safety personnel, either network 104 or 106 may be utilized by device 113 for routing calls. Calls received from device 112 at dispatch center 114 may be provided/forwarded to officer 101 (via core network 104 or network 106)”.  
As a result, claims 1, 4, and 7 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
Claims 2-3, 5-6, and 8-9 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.   
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness

Claims 1-3, and 7-9 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 9742916 to Christopher (hereinafter referred to as “Christopher”) in view of US 20170251347 to Mehta et. al. (hereinafter referred to as “Mehta”).
 
(A)	As per Claims 1 and 7: 
Christopher expressly discloses:
receiving a civilian call from a caller, the call having a source identifier number identifying a source of the call and a target identifier number identifying a public-safety officer who is a target of the call; (Christopher Col. 4 Lines 3-12 the customer service server 125 may store a customer identifier and a customer service agent identifier together in a linking data store 130 as a linked pair. When the customer 110 initiates a subsequent request (i.e. a call) to the customer service server 125, the customer service server 125 may search the linking data store 130 for the customer information to identify whether the customer 110 is linked to a customer service agent 115, 120 and may connect the customer 110 to the customer service agent 115, 120 when the linked pair is found).
accessing an officer status database to determine that the public-safety officer who is the target of the call is unavailable to take the call; (Christopher Col. 6 Lines 48-60 if the initial and subsequent requests are likely related, the customer service server may determine whether the predetermined period of time for linking the customer to a customer service agent has expired at block 235. If the predetermined period of time has not expired, then the customer service server may determine whether the customer service agent linked to the customer is available at block 240. If the customer service agent is unavailable, such as if the customer service agent is on another call or is not at work when the subsequent request is received, then provide customer with options).
accessing a public-safety database to determine a most-recent incident report involving the caller and the public safety officer who is the target of the call; (Christopher Col. 6 Lines 48-60 if the initial and subsequent requests (i.e. most recent) are likely related, the customer service server may determine whether the predetermined period of time for linking the customer to a customer service agent has expired at block 235. If the predetermined period of time has not expired, then the customer service server may determine whether the customer service agent linked to the customer is available at block 240).
accessing the officer status database to determine that the second officer is available; (Christopher Col. 21 Lines 20-31 the method may include redirecting the subsequent request to a different customer service agent when the subsequent request is received after the predetermined period of time has elapsed. The different customer service agent may simply be a redirection of the subsequent request to be fielded by the next available customer service agent).
routing the call to the second officer; (Christopher Col. 7 Lines 10-16 if the customer opts to speak to someone else at block 250, the customer service server may connect the customer to a new customer service agent at block 220).  
 Although Christopher teaches a method and system for creating a linking connection between an agent and a customer where subsequent calls from said customer is routed to the same agent if available and elsewhere if not available, it doesn’t expressly disclose determining a second officer/agent involved with the incident, however Mehta teaches: 
accessing the incident report to determine a second officer involved with an incident identified in the incident report; (Mehta ¶247 in some embodiments, the call is routed through EMS 230. After receiving a request for assistance, the EDC provides information (including location data and type of emergency) about the emergency to first responders who can provide assistance on the scene. In some embodiments, the EDC or EMS is aware of one or more units of responder units who will be deployed on the scene and is able to provide information about the emergency response to the user who is in the emergency situation).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Christopher’s call center support for pairing customers and agents and  of have two or more first responders/agents respond to an incident of Mehta as both are analogous art which teach solutions to call center routing and streamlining as taught in Christopher and provide two or more qualified first responders/agents to address the incident as taught in Mehta.
Christopher teaches an automated dispatch system in Col. 9 Lines 40-45.

(B)	As per Claims 2 and 8:  
Christopher expressly discloses:
wherein the officer status database comprises a database of officer statuses, wherein each officer status comprises a current position of affairs of a public safety officer, including whether or not the officer is off duty or on duty; (Christopher Col. Lines If the customer service agent is unavailable, such as if the customer service agent is on another call or is not at work (i.e. off duty) when the subsequent request is received, then the customer service may prompt the customer to indicate whether he or she would like to speak to a different or new customer service agent (i.e. on duty)).

(C)	As per Claims 3 and 9:  
Although Christopher teaches a method and system for creating a linking connection between an agent and a customer where subsequent calls from said customer is routed to the same agent if available and elsewhere if not available, it doesn’t expressly detail of the incident such as location, type, address of caller, officers/agents involved, however Mehta teaches: 
wherein the most-recent incident report comprises a digital accounting of a past public-safety incident, wherein the digital accounting includes a type of incident, a location of the incident, an address of the caller, an identification of the caller, an identification of officers involved in the incident, and a time of the incident; (Mehta ¶186-187, 242, 247, 251 in some embodiments the first communication device confirms the health data (i.e. current data), location data via GPS to include home address, and medical history about the user of the second communication device with other devices in the web of devices, to ensure that the communication device has the most updated data about the user of the certain another user communication device. Responsive to successfully confirming the data, the first communication device sends a request for emergency assistance to the EMS 1130 indicating that the user of certain another communication device is in need of emergency assistance. In further embodiments, the warning message is based on one or more criteria such as location of devices, time of day, type of user, type of emergency, and other criteria. After receiving a request for assistance, the EDC provides information (including location data and type of emergency) about the emergency to first responders who can provide assistance on the scene).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Christopher’s call center support for pairing customers and agents and  of have a communication device confirm the health data, location, and medical history of the user of Mehta as both are analogous art which teach solutions to call center routing and streamlining as taught in Christopher and detailed information on type of emergency, type of user, first responders on the scene as taught in Mehta.

Claims 4-6 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 9742916 to Christopher (hereinafter referred to as “Christopher”) in view of US 20170251347 to Mehta et. al. (hereinafter referred to as “Mehta”) and in further view of US 11115536 to Lewis (hereinafter referred to as “Lewis”).
 
(A)	As per Claim 4: 
Christopher expressly discloses:
receiving a civilian call from a caller, the call having a source identifier number identifying a source of the call and a target identifier number identifying a public-safety officer who is a target of the call; (Christopher Col. 4 Lines 3-12 the customer service server 125 may store a customer identifier and a customer service agent identifier together in a linking data store 130 as a linked pair. When the customer 110 initiates a subsequent request (i.e. a call) to the customer service server 125, the customer service server 125 may search the linking data store 130 for the customer information to identify whether the customer 110 is linked to a customer service agent 115, 120 and may connect the customer 110 to the customer service agent 115, 120 when the linked pair is found).
accessing an officer status database to determine that the public-safety officer who is the target of the call is unavailable to take the call; (Christopher Col. 6 Lines 48-60 if the initial and subsequent requests are likely related, the customer service server may determine whether the predetermined period of time for linking the customer to a customer service agent has expired at block 235. If the predetermined period of time has not expired, then the customer service server may determine whether the customer service agent linked to the customer is available at block 240. If the customer service agent is unavailable, such as if the customer service agent is on another call or is not at work when the subsequent request is received, then provide customer with options).
accessing a public-safety database to determine a most-recent incident report involving the caller and the public safety officer who is the target of the call; (Christopher Col. 6 Lines 48-60 if the initial and subsequent requests (i.e. most recent) are likely related, the customer service server may determine whether the predetermined period of time for linking the customer to a customer service agent has expired at block 235. If the predetermined period of time has not expired, then the customer service server may determine whether the customer service agent linked to the customer is available at block 240).
determining a third officer to handle the call, wherein the third officer is chosen based on being: an officer that specializes in incidents related to an incident identified in the most-recent incident report; an officer that is closest in proximity to where the incident occurred;  or an officer that is closest in proximity to an address of the caller; routing the call to the third officer; (Christopher Col. 13 Lines 40-48 in one example, a customer support connection may be escalated during a course of the session, such as by transferring a telephone call from a customer service agent to a supervisor (i.e. a third agent/officer). In this case, the link may remain between the customer and the initial customer service agent or the link may optionally be modified to link the customer to the supervisor. When the link is modified, the supervisor may be contacted by the customer for subsequent requests rather than the customer service agent). 
Although Christopher teaches a method and system for creating a linking connection between an agent and a customer where subsequent calls from said customer is routed to the same agent if available and elsewhere if not available, it doesn’t expressly disclose determining a second officer/agent involved with the incident, however Mehta teaches: 
accessing the incident report to determine a second officer involved with an incident identified in the incident report; (Mehta ¶247 in some embodiments, the call is routed through EMS 230. After receiving a request for assistance, the EDC provides information (including location data and type of emergency) about the emergency to first responders who can provide assistance on the scene. In some embodiments, the EDC or EMS is aware of one or more units of responder units who will be deployed on the scene and is able to provide information about the emergency response to the user who is in the emergency situation).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Christopher’s call center support for pairing customers and agents and  of have two or more first responders/agents respond to an incident of Mehta as both are analogous art which teach solutions to call center routing and streamlining as taught in Christopher and provide two or more qualified first responders/agents to address the incident as taught in Mehta.
Although Christopher in view of Mehta teaches a method and system for creating a linking connection between an agent and a customer where subsequent calls from said customer is routed to the same agent if available and elsewhere if not available, it doesn’t expressly disclose checking status of second officer/agent, however Lewis teaches: 
accessing the officer status database to determine that the second officer is unavailable; (Lewis Col. 8 Lines 22-35 for example, at step 1 422 the call will be connected to an agent having the required PQ attributes (per the condition 414 and value 416, i.e., “1-3”) unless no such agent is available within the corresponding Wait Time 418 limit (“20 seconds”), in which case step 2 424 is invoked to connect the caller with an agent based on a broader skill value (per value 416 of “1-5”). However, if step 2 424 cannot find such an agent within the time allotted (per corresponding Wait Time 418 limit “10 seconds”), then step 3 426 is invoked and, being the last step and having no corresponding Wait Time 418 limit, will continue until a qualified agent is available to handle the call. As such, the collection of steps 412 for this script collectively equate to the step rules for the precision queue).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Christopher in view of Mehta’s call center support for pairing customers and agents and have a list of qualified agents/officers currently working of Lewis as both are analogous art which teach solutions to call center routing and streamlining as taught in Christopher in view of Mehta and run the down the list of qualified agents/officers until one is available to take the call as taught in Lewis.

(B)	As per Claim 5: 
Christopher expressly discloses:
wherein the officer status database comprises a database of officer statuses, wherein each officer status comprises a current position of affairs of a public safety officer, including whether or not the officer is off duty or on duty; (Christopher Col. Lines If the customer service agent is unavailable, such as if the customer service agent is on another call or is not at work (i.e. off duty) when the subsequent request is received, then the customer service may prompt the customer to indicate whether he or she would like to speak to a different or new customer service agent (i.e. on duty)).

(C)	As per Claim 6:
Although Christopher in view of Mehta and in further view of Lewis teaches a method and system for creating a linking connection between an agent and a customer where subsequent calls from said customer is routed to the same agent if available and elsewhere if not available, it doesn’t expressly detail of the incident such as location, type, address of caller, officers/agents involved, however Mehta additionally teaches: 
wherein the most-recent incident report comprises a digital accounting of a past public-safety incident, wherein the digital accounting includes a type of incident, a location of the incident, an address of the caller, an identification of the caller, an identification of officers involved in the incident, and a time of the incident; (Mehta ¶186-187, 242, 247, 251 in some embodiments the first communication device confirms the health data (i.e. current data), location data via GPS to include home address, and medical history about the user of the second communication device with other devices in the web of devices, to ensure that the communication device has the most updated data about the user of the certain another user communication device. Responsive to successfully confirming the data, the first communication device sends a request for emergency assistance to the EMS 1130 indicating that the user of certain another communication device is in need of emergency assistance. In further embodiments, the warning message is based on one or more criteria such as location of devices, time of day, type of user, type of emergency, and other criteria. After receiving a request for assistance, the EDC provides information (including location data and type of emergency) about the emergency to first responders who can provide assistance on the scene).
It would be obvious to one of ordinary skill in the art at the time of the claimed invention was filed to have modified Christopher in view of Mehta and in further view of Lewis’s call center support for pairing customers and agents and  of have a communication device confirm the health data, location, and medical history of the user of Mehta as both are analogous art which teach solutions to call center routing and streamlining as taught in Christopher in view of Mehta and in further view of Lewis and detailed information on type of emergency, type of user, first responders on the scene as additionally taught in Mehta.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
L. Lambrinos, "On combining the Internet of Things with crowdsourcing in managing emergency situations," 2015 IEEE International Conference on Communications (ICC), 2015, pp. 598-603, doi: 10.1109/ICC.2015.7248387.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATHEUS RIBEIRO STIVALETTI/Examiner, Art Unit 3623                                                                                                                                                                                                        10/31/2022